           2:19-cv-02175-CSB-EIL # 1        Page 1 of 14                                              E-FILED
                                                                       Thursday, 27 June, 2019 10:06:30 AM
                                                                              Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS
                                   URBANA DIVISION

JONATHAN DOMBROW,                               )
                                                )
        Plaintiffs,                             )
                                                )
        vs.                                     )                    Case No.
                                                )
FREDERIC ACKER, GERILYN POLANSKI,               )
BERNARD J. HOWELL, BJH, LLC, WBG, LLC, )
WBG, LLC Series A, WBG, LLC Series B, WBG, )
LLC Series C, WBG, LLC Series D, WBG, LLC       )
Series E, WBG, LLC Series F, WBG, LLC Series G,)
WBG, LLC Series H, Asset 12, Inc., and Mazel 8, )
LLC,                                            )
                                                )
        Defendants.                             )

                                          COMPLAINT

       NOW COMES the Plaintiff, Jonathan Dombrow, by and through his attorney, Matthew
E. Peek, of ERWIN, MARTINKUS & COLE, LTD., and for his Complaint at Law states as
follows:
                               I. PRELIMINARY STATEMENT
       1.       Plaintiff, a finance professor, investor, shareholder in Asset 12, Inc., and member
of WBG, LLC, and WBG, LLC, Series A through H, brings this action for damages, and punitive
damages against Frederic (“Fred”) Acker, Gerilyn Polanski, Bernard J. Howell, Asset 12, Inc.,
WBG, LLC, and WBG, LLC, Series A through H, and Mazel 8, LLC, and hereby alleges that
Defendants 1) breached their fiduciary duty, 2) conspired together to defraud him of real property
and substantial sums of money, 3) and did so by seeking and obtaining a judgment against him in
the courts of Vermilion County, Illinois, through fraudulent pretenses.
       2.       The Plaintiff seeks an award of money damages and punitive damages, attorneys’
fees, and pre- and post judgment interest to make him whole for the damages he suffered due to
Defendants’ violations of the law.


                                                 1
        2:19-cv-02175-CSB-EIL # 1            Page 2 of 14



                               II. JURISDICTION AND VENUE
       3.      This Court has jurisdiction based on diversity jurisdiction pursuant to 28 U.S.C §§
1332, where the Plaintiff and Defendants are citizens or corporations and companies incorporated
or formed in separate states and the amount in question exceeds $75,000.00.
       4.      This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C §§
2201-2202.
       5.      Venue is proper in this judicial district pursuant to 28 U.S.C § 1391(b)(2) as a
substantial number of the facts and events giving rise to Plaintiff’s claims occurred in this
judicial district and as Defendants maintain a business office within the jurisdiction, are
incorporated under the laws of Illinois and transacted business within this jurisdiction. Plaintiff
brings this Complaint in the Urbana Division, because the events giving rise to his claims
occurred in Vermilion County.


                                           III. PARTIES
A. Plaintiff
       8.      During the relevant period, Plaintiff, Jonathan Dombrow;
       a.      was a shareholder in Asset 12, Inc.,
       b.      was a member of WBG, LLC, and WBG, LLC, Series A through H,
       c.      jointly owned real estate with Frederic Acker and Gerilyn Polanski,
       d.      had places of residence in Colorado, Indiana, and Florida with a primary
               residential address of Rockville, Indiana.


B.     Defendants
       9.      Within the relevant time period, Defendants Frederic Acker and Gerilyn Polanski
resided at 444 W. Aldine, Apt. 2E, Chicago, Illinois, conducted business within the judicial
district and maintained business offices located at 202 S. 2nd Ave., Hoopeston, Vermilion
County, Illinois, 701 Madison St., Danville, Vermilion County, Illinois and;
       a.      were joint owners with Jonathan Dombrow of several parcels of real estate located
               in Vermilion County, Illinois.


                                                  2
 2:19-cv-02175-CSB-EIL # 1         Page 3 of 14



b.    were shareholders and officers/directors in Asset 12, Inc.
c.    were members of WBG, LLC, and WBG, LLC, Series A through H.
d.    were members/managers of BJH, LLC, assuming control of that entity from
      Bernard J. Howell on or about July 20, 2017.
e.    were co-defendants in Vermilion County, Illinois, Case 2016-CH-15.
f.    were banned from managing any corporation for ten years and eight years
      respectively from the date of judgment entered by the Supreme Court of
      Queensland, Australia, in Matter No. S4426 of 2003, declaring on June 5, 2006,
      that Fred Acker and Gerilyn Polanski were guilty of operating numerous
      unregistered investment schemes in Australia.
g.    were personal guarantors, along with Jonathan Dombrow, of a Promissory Note
      executed on July 7, 2018, for the principal amount of $1,816,000.00.
h.    were managers of Mazel 8, LLC.
i.    Frederic Acker at all times relevant to this complaint was either a licensed real
      estate broker or licensed real estate managing broker registered with the Illinois
      Department of Financial and Professional Regulation.
10.   Within the relevant time period, Defendant Bernard J. Howell,
a.    resided at 2919 193rd St., Lansing, Cook County, Illinois,
b.    was the sole manager of BJH, LLC, until control of that entity was transferred to
      Fred Acker and Gerilyn Polanski on or about July 13, 2017.
11.   Within the relevant time period, Asset 12, Inc.,
a.    Was a closely held Illinois domestic corporation incorporated on May 1, 2008
      with Gerilyn Polanski listed as “President.”
b.    was the manager of WBG, LLC, and WBG, LLC, Series A through H,
12.   Within the relevant time period, WBG, LLC,
a.    Was an Illinois limited liability company formed on May 2, 2008 by Gerilyn
      Polanski as President of Asset 12, Inc.
b.    had a principal business address of 444 W. Aldine, Apt. 2E, Chicago, Illinois,
      60657.


                                        3
 2:19-cv-02175-CSB-EIL # 1          Page 4 of 14



c.    was formed to manage various parcels of real estate which were the security for a
      mortgage taken out on July 7, 2008.
d.    was a co-defendant in Vermilion County, Illinois, case 2016-CH-15.
13.   Within the relevant time period, WBG, LLC, Series A through H;
a.    were Illinois series limited liability companies formed on May 2, 2008, by Gerilyn
      Polanski as President of Asset 12, Inc.,
b.    each had a principal business address of 444 W. Aldine, Apt. 2E, Chicago,
      Illinois, 60657.
c.    were each formed as ownership companies to hold various parcels of real estate
      which were the security for a mortgage taken out on July 7, 2008.
d.    were signatories, by Gerilyn Polanski as President of Asset 12, Inc., on a
      Promissory Note dated July 7, 2008, for the principal amount of $1,816,000.00.
e.    were signatories, by Gerilyn Polanski as President of Asset 12, Inc., on a mortgage
      dated July 7, 2008, listing various parcels of real estate as security for the
      aforementioned Note.
f.    were co-defendants in Vermilion County, Illinois, case 2016-CH-15.
14.   Within the relevant time period, BJH, LLC;
a.    was an Illinois limited liability corporation formed on May 16, 2017, by Bernard
      J. Howell, with a primary business address of 2919 193rd St., Lansing, Cook
      County, Illinois.
b.    was formed for the express purpose of purchasing an assignment of the
      Promissory Note executed on July 7, 2008,
c.    was substituted as Plaintiff in Vermilion County, Illinois, case 2016-CH-15, after
      purchasing said assignment,
d.    was transferred to the control of Frederic Acker and Gerilyn Polanski on or about
      July 13, 2017.
15.   Within the relevant time period, Mazel 8, LLC;
a.    Was an Illinois limited liability company formed on May 31, 2008
b.    had a principal business address of 444 W. Aldine, Apt. 2E, Chicago, Illinois,


                                         4
            2:19-cv-02175-CSB-EIL # 1        Page 5 of 14



                 60657.
        c.       lists two individual managers: Fred Acker and Gerilyn Polanski.
        d.       purchased assignments of tax liens on various properties owned collectively by
                 Jonathan Dombrow, Frederic Acker and Gerilyn Polanski, and then acquired tax
                 deeds on those same properties.


                                  IV. STATEMENT OF FACTS
        16.      In early May of 2008, Jonathan Dombrow entered into a business relationship
with Frederic Acker and Gerilyn Polanksi whereby the parties formed a management corporation,
Asset 12, Inc.; a property management limited liability company, WBG, LLC; and several
holding companies, WBG, LLC, Series A through H, for the purpose of acquiring and managing
rental properties in Vermilion County, Illinois.
        17.      The parties applied for and took out a Note and Mortgage, dated July 7, 2008,
with MB Financial Bank, N.A., and acquired 81 parcels of real estate in Vermilion County,
Illinois.
        18.      The Promissory Note (the “Note”), dated July 7, 2008, was entered into by WBG,
LLC, Series A through H, and MB Financial Bank, N.A, and signed by Gerilyn Polanski as
President of Asset 12, Inc., Manager for WBG, LLC, Series A through Series H.
        19.      The Note was for a principal amount of $1,816,000.00, at an interest rate of
6.37%, with a maturity date of July 7, 2013. Monthly payments were to be $12,114.65 beginning
on August 7, 2008.
        20.      The Note was secured by a mortgage for 81 separate parcels of real estate located
in Vermilion County, Illinois.
        21.      The mortgage was signed and executed by Gerilyn Polanski as President of Asset
12, Inc., Manager for WBG, LLC, Series A through Series H.
        22.      In addition to the Note and Mortgage, a Guaranty was also executed on July 7,
2008, through which Fred Acker, Gerilyn Polanski, and Jonathan Dombrow each agreed to
personally guarantee performance of the Note.
        23.      In June 2011, the original Note was endorsed to ColFin Bulls Funding A, LLC ,


                                                   5
         2:19-cv-02175-CSB-EIL # 1          Page 6 of 14



pursuant to the Allonge to Note - 285069.
         24.   On March 26, 2012, the Note was endorsed to ColFin Bulls A Finance Sub, LLC,
pursuant to an Endorsement and Allonge to Promissory Note.
         25.   On June 3, 2014, based upon an alleged default of the underlying Note, a
forbearance agreement was entered into between Mark M. Hedstrom as Vice President of ColFin
Bulls a Finance Sub, LLC, and Fred Acker as “Managing Member” of WBG, LLC, Series A
through Series H.
         26.   Notwithstanding the forbearance agreement, the Note again went into default and
ColFin Bulls A Finance Sub, LLC, filed an action for foreclosure of the note on February 9,
2016, and naming multiple defendants to include WBG, LLC; WBG, LLC, Series A through H,
Fred Acker, Gerilyn Polanski, and Jonathan Dombrow, in Vermilion County case number 2016-
CH-15.
         27.   The case continued procedurally until WBG, LLC WBG, LLC, Series A through
Series H, Fred Acker and Gerilyn Polanski were ultimately served with process via the Eighth
Alias Summons on January 24, 2017.
         28.   WBG, LLC, WBG, LLC, Series A through Series H, Fred Acker and Gerilyn
Polanski moved, through their attorney Barb Delanois of Davis & Delanois, P.C., to quash
service of process.
         29.   While this issue was being litigated, BJH, LLC, was formed on May 16, 2017, and
purchased an assignment of the Note which was completed on May 26, 2017.
         30.   BJH, LLC, then moved, through attorney Terrance Miles, on June 1, 2017, to
substitute as Plaintiff in place of ColFin Bulls A Finance Sub, LLC, based upon its ownership of
the Note.
         31.   The Circuit Court of Vermilion County approved a stipulated order on June 6,
2017, substituting BJH, LLC, for Plaintiff ColFin Bulls A Finance Sub, LLC.
         32.   On June 26, 2017, the new Plaintiff, BJH, LLC, filed a stipulation personally
dismissing defendants Fred Acker and Gerilyn Polanski.
         33.   On July 17, 2017, the Plaintiff filed a stipulation of dismissal against Defendants
WBG, LLC, and WBG LLC series A through H.


                                                 6
        2:19-cv-02175-CSB-EIL # 1           Page 7 of 14



       34.     On July 20, 2017, BJH, LLC, filed with the Illinois Secretary of State’s office, an
amendment to its articles of incorporation admitting Fred Acker and Gerilyn Polanski as new
managers and withdrawing Bernard J. Howell and then changing the company’s address to 444
W. Aldine, Apt. 2E, Chicago, Illinois. This amendment was signed by Gerilyn Polanski and
dated July 13, 2017 .
       35.     On July 21, 2017, the Plaintiff filed a stipulation for substitution of counsel,
substituting Barb Delanois for Terrance Miles.
       36.     On August 14, 2017, Plaintiff BJH, LLC, filed a stipulation for dismissal against
Defendant Chris Albin.
       37.     Upon information and belief, Chris Albin was the second mortgagee with respect
to the same properties subject to the original note and mortgage.
       38.     Upon information and belief, as part of his dismissal from the cause of action,
Chris Albin wrote off the parties’ debt to him and kept title to 42 parcels for which he was
mortgagee.
       39.     On Sep. 20, 2017, the Plaintiff BJH, LLC, now controlled by Fred Acker and
Gerilyn Polanski, re-issued summons for Jonathan Dombrow.
       40.     Jonathan Dombrow was served with summons on September 27, 2017.
       41.     After dismissing all other defendants, and not foreclosing on a single property that
was subject to the Note assigned to BJH, LLC, BJH, LLC, filed to default Jonathan Dombrow on
October 27, 2017, and said Order of Default was granted on November 6, 2017.


                                            COUNT I
Breach of Fiduciary Duty- Acker, Polanski, WBG, LLC, WBG, LLC, Series A through H,
                                           Asset 12, Inc.
       42.     Plaintiff incorporates and re-alleges paragraphs 1 through 41 of this Complaint, as
though set forth herein.
       43.     ““To recover for breach of a fiduciary duty, a plaintiff must prove that a fiduciary
       duty exists, that the fiduciary duty was breached, and that the breach proximately caused
       the injury of which the plaintiff complains.” (citation omitted). A fiduciary relationship


                                                 7
        2:19-cv-02175-CSB-EIL # 1            Page 8 of 14



       exists where, by reason of friendship, agency, or business association and experience,
       trust and confidence are reposed by one party in another and the latter party gains an
       influence and superiority over the first as a result. (citation omitted)”
Tully v. McLean, 409 Ill. App. 3d 659, 948 N.E.2d 714 (1st Dist. 2011)
       44.     This Count arises from Defendants' actions as described more fully in paragraphs
1 — 41, supra.
       45.     Where Jonathan Dombrow was a shareholder of Asset 12, Inc., together with
Gerilyn Polanski and Fred Acker, a fiduciary duty existed between him and the corporation as
well as between him and Acker and Polanski.            .
       46.     Where Jonathan Dombrow as a member of WBG, LLC, and WBG, LLC, Series
A through H, together with Gerilyn Polanski and Fred Acker, a fiduciary duty existed between
him and the companies as well as between him and Acker and Polanski.
       47.     Defendants breached their fiduciary duty to Jonathan Dombrow by allowing the
Note and mortgage to go into foreclosure, by dismissing all other defendants from Vermilion
County case 2016-CH-15 and thus failing to pursue other avenues of collecting company debt, by
failing to preserve company assets in releasing secured properties to Chris Albin, and by pursuing
remedies against Jonathan Dombrow, individually, which rightfully attach also to Gerilyn
Polanski, Fred Acker, WBG, LLC, and WBG, LLC, Series A through H.
       48.     The aforementioned breaches of fiduciary duty were the natural consequences of
the conscious and deliberate actions of Defendants and, thus, were intentional, extreme and
outrageous.
       49.     Jonathan Dombrow is damaged in the amount of the judgment that is being
pursued against him by BJH, LLC, as well as his incidental and consequential damages, pre-
judgment interest, post-judgment interest, attorneys fees, costs of this action, and all other
amounts that this court deems to be due and owing.


                                            COUNT II
                        Conspiracy - Bernard J. Howell and BJH, LLC
       50.     Plaintiff incorporates and re-alleges paragraphs 1 through 49 of this Complaint, as


                                                  8
        2:19-cv-02175-CSB-EIL # 1            Page 9 of 14



though set forth herein.
       51.     Upon information and belief, Bernard J. Howell, when he formed or participated
in the formation of BJH, LLC, did so willingly and at the behest of Fred Acker and Gerilyn
Polanski.
       52.     Upon information and belief, Bernard J. Howell, knew that Acker and Polanski
wanted to form the company as a means to surreptitiously purchase their own debt.
       53.     Upon information and belief, Bernard J. Howell, knew that Jonathan Dombrow
was a business partner and/or associate of Acker and Polanski.
       54.     Bernard J. Howell’s actions, personally and as sole manager of BJH, LLC, in
assisting in the formation of BJH, LLC, purchasing the Note from ColFin Bulls A Finance Sub,
LLC, substituting as plaintiff in Vermilion County case 2016-CH-15, and dismissing Fred Acker
and Gerilyn, were acts taken in furtherance of the breaches of fiduciary duty committed by Fred
Acker, Gerilyn Polanski, Asset 12, Inc., WBG, LLC, and WBG, LLC, Series A through H.
       55.     BJH, LLC’s actions in dismissing all remaining defendants, other than Jonathan
Dombrow, were acts taken in furtherance of the breaches of fiduciary duty committed by Fred
Acker, Gerilyn Polanski, Asset 12, Inc., WBG, LLC, and WBG, LLC, Series A through H.
       56.     The aforementioned conspiratorial acts were the natural consequences of the
conscious and deliberate actions of Defendants and, thus, were intentional, extreme and
outrageous.
       57.     Jonathan Dombrow is damaged in the amount of the judgment that is being
pursued against him by BJH, LLC, as well as his incidental and consequential damages, pre-
judgment interest, post-judgment interest, attorneys fees, costs of this action, and all other
amounts that this court deems to be due and owing.




                                            COUNT III
                   Breach of Fiduciary Duty - Fred Acker, Gerilyn Polanski


       58.     Plaintiffs incorporate and re-allege paragraphs 1 through 50 of this Complaint, as


                                                  9
        2:19-cv-02175-CSB-EIL # 1             Page 10 of 14



though set forth herein.
        59.      Jonathan Dombrow was a joint owner, together with Fred Acker and Gerilyn
Polanski of various parcels of real estate located in Vermilion County, Illinois, and further
identified as:
                 a. Lot 6 in F.C. Harrison’s Subdivision of Lots 10, 11 and 12 in Henry W. Myers
                 Addition to Danville, Illinois, situated in Vermilion county, Illinois, and identified
                 as Parcel Index Number (“PIN”) 23-04-305-014-0040, and commonly known as
                 816 N. Kimball, Danville, IL 61832.
                 b. Lot 10 in Joseph Bahl’s Addition to Danville, as shown by Survey and Plat
                 thereof recorded in Deed Record 44 Page 4 in the Recorder’s Office of Vermilion
                 County, Illinois, situated in Vermilion County, Illinois; and identified as PIN 23-
                 01-306-023-0040 and commonly known as 802 Martin, Danville, IL 61832.
                 c. Lot 154 in Tincher and English’s 2nd Addition to Danville, situated in
                 Vermilion County, Illinois; and identified by PIN 23-06-429-006-0040, and
                 commonly known as 411 Sherman, Danville, IL 61832.
                 d. Lot 12 in Block 7 in W.P. and J.G. Cannon’s Subdivision located in the City of
                 Danville, situated in Vermilion County, Illinois; and identified as PIN 23-10-107-
                 012-0040, and commonly known as 112 Tennessee, Danville, IL 61832.
                 e. Lot 41 in Baumgart’s First Addition to Danville, situated in Vermilion County,
                 Illinois; and identified as PIN 23-10-201-033-0040, and commonly known as 43
                 Tillman, Danville, IL 61832.
                 f. Lot 130 in Fairweight Park Subdivision as shown by the Plat thereof recorded in
                 Plat Record 3 page 265 of the records of Vermilion County, Illinois; and
                 identified as PIN 23-03-315-013-0040, and commonly known as 5 N. State,
                 Danville, IL 61832.
                 g. Lot 5 in Block 6 in Theodore Niklas First Addition to Danville, situated in
                 Vermilion County, Illinois; and identified as PIN 23-03-316-010-0040, and
                 commonly known as 8 Nicklas, Danville, IL 61832.
        60.      Each of the aforementioned parcels was managed by Fred Acker and Gerilyn


                                                   10
        2:19-cv-02175-CSB-EIL # 1          Page 11 of 14



               Polanski who were in charge of collecting the rents therefrom and also paying
               taxes and expenses.
       61.     Fred Acker and Gerilyn Polanski failed to pay the real estate taxes due for each of
               the aforementioned properties and said properties were sold at tax auction.
       62.     Upon information and belief, Mazel 8, LLC, purchased assignments of the taxes
               from the tax buyer for each of the aforementioned properties and then secured tax
               deeds thereto.
       63.     At the time of the aforementioned acts, Fred Acker and Gerilyn Polanski were the
               managers of Mazel 8, LLC.
       64.     Where Johnathan Dombrow was a partner with respect to the aforementioned
properties, together with Gerilyn Polanski and Fred Acker, a fiduciary duty existed between him
and Acker and Polanski.
       65.     Defendants breached their fiduciary duty to Jonathan Dombrow by allowing the
properties to go to tax sale, failing to provide notice to Dombrow, failing to redeem the
delinquent taxes, purchasing an assignment of the same through an LLC managed by them, and
then taking title all without compensation to Dombrow for his interest.
       66.     The aforementioned breaches of fiduciary duty were the natural consequences of
the conscious and deliberate actions of Defendants and, thus, were intentional, extreme and
outrageous.
       67.     Jonathan Dombrow is damaged in the amount of equity he held in the properties
which was lost when the properties were deeded to Mazel 8, LLC, as well as his incidental and
consequential damages, pre-judgment interest, post-judgment interest, attorneys fees, costs of this
action, and all other amounts that this court deems to be due and owing.


                                           COUNT IV
                                   Conspiracy - Mazel 8, LLC
       68.     The Plaintiff incorporates and re-alleges paragraphs 1 through 67 of this
Complaint, as though set forth herein.
       69.     Upon information and belief, at all times relevant to this complaint, Mazel 8,


                                                11
        2:19-cv-02175-CSB-EIL # 1            Page 12 of 14



LLC, is a manager managed limited liability corporate with no other members or managers other
than Acker and Polanski.
       70.       Mazel 8, LLC, can only act at the direction of its members/managers.
       71.       Mazel 8, LLC, was used by Acker and Polanski to purchase assignments of tax
liabilities for properties that were jointly owned by Acker, Polanski and Dombrow.
       72.       The actions of Mazel 8, LLC, in purchasing assignments of tax liabilities and
obtaining tax deeds were in furtherance of Acker’s and Polanski’s breach of fiduciary duty with
respect to property co-owned by them and Dombrow.
       73.       The aforementioned conspiratorial acts were the natural consequences of the
conscious and deliberate actions of Defendants and, thus, were intentional, extreme and
outrageous.
       74.       Jonathan Dombrow is damaged in the amount of equity he held in the properties
which was lost when the properties were deeded to Mazel 8, LLC, as well as his incidental and
consequential damages, pre-judgment interest, post-judgment interest, attorneys fees, costs of this
action, and all other amounts that this court deems to be due and owing.


                                              Count V
             Breach of Fiduciary Duty - Fred Acker, Gerilyn Polanski, Asset 12, Inc.
       75.       The Plaintiff incorporates and re-alleges paragraphs 1 through 16 of this
Complaint, as though set forth herein.
       76.       At all times relevant hereto, Asset 12, Inc., was a property management company
doing business as 701 Property Rentals.
       77.       701 Property Rentals had a business address of 701 W. Madison St., Danville,
Vermilion County, Illinois.
       78.       701 Property Rentals was the property management company through which
Dombrow, Acker, Polanski, WBG, LLC, and WBG, LLC, Series A though H managed their
Vermilion County real estate rentals, among other properties.
       79.       701 Property Rentals was supposed to collect an 8 1/2 % management fee from
the rents collected for each property it managed.


                                                 12
         2:19-cv-02175-CSB-EIL # 1            Page 13 of 14



         80.    At no point did Fred Acker or Gerilyn Polanski ever pay the management fee to
701 Property Rentals for the properties they individually owned, or for properties they owned
through other limited liability companies, that were managed by 701 Property Rentals.
         81.    701 Property Rentals similarly did not collect management fees on other
properties it managed which were owned by members of Fred Acker’s immediate family or
entities controlled by them or in which they held an interest.
         82.    ““To recover for breach of a fiduciary duty, a plaintiff must prove that a fiduciary
         duty exists, that the fiduciary duty was breached, and that the breach proximately caused
         the injury of which the plaintiff complains.” (citation omitted). A fiduciary relationship
         exists where, by reason of friendship, agency, or business association and experience,
         trust and confidence are reposed by one party in another and the latter party gains an
         influence and superiority over the first as a result. (citation omitted)”
Tully v. McLean, 409 Ill. App. 3d 659, 948 N.E.2d 714 (1st Dist. 2011)
         83.    As a shareholder in the closely held corporation, Asset 12, Inc., d/b/a 701 Property
Rentals had a fiduciary duty to Jonathon Dombrow.
         84.    Defendants breached their fiduciary duty to Jonathan Dombrow by failing to
collect management fees for their own properties which were managed by Asset 12, Inc., and
failing to collect management fees for other properties also managed by Asset 12, Inc.
         85.    The aforementioned breaches of fiduciary duty were the natural consequences of
the conscious and deliberate actions of Defendants and, thus, were intentional, extreme and
outrageous.
         86.    Jonathan Dombrow is damaged in the amount to be determined of unpaid
dividends that would have been realized had Asset 12, Inc., collected all monies due to it, as well
as his incidental and consequential damages, pre-judgment interest, post-judgment interest,
attorneys fees, costs of this action, and all other amounts that this court deems to be due and
owing.


                                      PRAYER FOR RELIEF
         WHEREFORE, the Plaintiff, JONATHAN DOMBROW, prays that this Honorable Court


                                                   13
        2:19-cv-02175-CSB-EIL # 1           Page 14 of 14



award him his damages of $2,500,000.00, plus attorneys fees, pre and post judgment interest,
punitive damages of no less than $5,000,000,00, his costs to prosecute this action and for such
other and further relief as this court deems just and appropriate.


       THE PLAINTIFF DEMANDS TRIAL BY JURY OF ALL ISSUES OF THIS
                                          COMPLAINT


                                                      Respectfully submitted,
                                                      JONATHAN DOMBROW,

                                              BY: ___s/ Matthew E. Peek____________
                                                    Matthew E. Peek, his attorney




Matthew E. Peek Bar Number: 6313706
Attorney for Plaintiff
Erwin, Martinkus & Cole, Ltd.
411 West University Avenue
P.O. Box 1098
Champaign IL 61824-1098
(217) 351-4040
FAX 217-351-4314
matthew.peek@erwinlaw.com




                                                 14
